             Case 3:17-cv-05760-BHS Document 188 Filed 09/03/19 Page 1 of 18



 1                                                               HONORABLE BENJAMIN H. SETTLE
 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT TACOMA
 8
     HP TUNERS, LLC, a Nevada limited liability)
 9
     company,                                  )           CASE NO. 3:17-cv-05760-BHS
                                               )
10                    Plaintiff,               )           PLAINTIFF’S   RESPONSE     IN
                                               )           OPPOSITION  TO    DEFENDANTS’
11         vs.                                 )           MOTION FOR PARTIAL SUMMARY
                                               )           JUDGMENT
12   KEVIN SYKES-BONNETT and SYKED)
     ECU    TUNING    INCORPORATED,           a)           NOTING DATE: SEPTEMBER 6, 2019
13   Washington  corporation,    and    JOHN)
     MARTINSON,                                )           ORAL ARGUMENT REQUESTED
14
                             Defendants.
15

16
             Plaintiff HP TUNERS, LLC, a Nevada limited liability company (“HPT”), for its
17
     response in Opposition to Defendants’ Motion for Partial Summary Judgment1 (Dkt. 182) states
18
     as follows and submits the accompanying Declaration of Keith Prociuk (“Prociuk Decl.”) and the
19

20
     1
21           It should be noted that Defendants’ Motion for Partial Summary Judgment violates Rule 56 and
     LR 56.1 by virtue of their failure to include a statement of material facts which is mandated by the rule.
22   In addition, Defendants’ motion fails to specify the counts on which partial summary judgment is being
     sought, which is improper. While not expressly stated, it appears as if partial summary judgment is only
23   being sought in connection with Count II, Count III and Count IV of the First Amended Complaint. For
     the reasons set forth herein, partial summary judgment is not appropriate as to Count II, Count III or
24   Count IV. However, partial summary judgment should be also denied as to the other counts of the First
     Amended Complaint as there is no reference whatsoever to the remaining counts in the motion and the
25   motion is not directed as to those other counts.


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 1                          Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                                  211 E. McLoughlin Boulevard, Suite 100
                                                                                                               PO Box 611
                                                                                               Vancouver, WA 98666-0611
                                                                                                            (360) 750-7547
             Case 3:17-cv-05760-BHS Document 188 Filed 09/03/19 Page 2 of 18



 1   Declaration of Andrew P. Bleiman, Esq. (“Bleiman Decl.”) which are being filed
 2   contemporaneously herewith.
 3
                                            INTRODUCTION
 4
            Throughout the course of these proceedings, Defendants’ approach to this litigation has
 5
     been deception and misrepresentation. Defendants’ motion for partial summary judgment is
 6
     more of the same. It is comprised almost entirely of conclusory statements, self-serving in
 7
     nature and void of any factual or evidentiary support. Defendants misrepresent the nature of the
 8
     evidence which has been adduced to date, mischaracterize Plaintiff’s expert’s opinions regarding
 9

10
     Defendants’ trade secret misappropriation and make vague, false and unsupported

11   generalizations in support of their baseless request for partial summary judgment.

12          Contrary to Defendants’ contentions, HPT has very clearly asserted and demonstrated

13   material facts since the outset of this action that HPT’s source code, among other confidential

14   and proprietary information, constitutes trade secret information of HPT.          HPT’s source code
15   and its other confidential and proprietary intellectual property (such as its key generator and
16
     MPVI communication protocol documents) are not publicly known or available, are protected
17
     from disclosure by HPT and constitute trade secret information of HPT. In connection with
18
     HPT’s claims sounding in trade secret misappropriation, Defendants have admitted to the receipt
19
     and possession of HPT’s source code, key generator and MPVI communication protocol
20
     documents. Likewise, Defendants have admitted to the dissemination of HPT’s source code to a
21
     third party – which action alone gives rise to liability under Count II for violation of the Defend
22

23   Trade Secrets Act (“DTSA”), 18 U.S.C. §1836 et seq., Count III for misappropriation of trade

24   secrets arising under the Washington Uniform Trade Secrets Act, RCW 19.108 and Count IV for

25


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 2                     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                             211 E. McLoughlin Boulevard, Suite 100
                                                                                                          PO Box 611
                                                                                          Vancouver, WA 98666-0611
                                                                                                       (360) 750-7547
             Case 3:17-cv-05760-BHS Document 188 Filed 09/03/19 Page 3 of 18



 1   violation of the Illinois Trade Secrets Act, 765 ILCS 1065/1 et. seq. However, Defendants’
 2   misconduct and misappropriation goes well beyond this.
 3
            In fact, apart from Defendants’ admitted misconduct relating to the possession and
 4
     dissemination of HPT’s trade secret information, Defendants’ characterizations of HPT’s expert,
 5
     Dr. Ernesto Staroswiecki, Ph. D., P.E., and his opinions (or alleged lack thereof) is disingenuous.
 6
     Dr. Staroswiecki performed an analysis of discovery information and of Defendants’ source code
 7
     and rendered various opinions including but not limited to that:
 8
            A.      Some of HPT’s intellectual property is present in Defendants’ source code.
 9
            B.      Defendants provided application keys to third parties and shared source code with
10
                    third parties that is identical to that present in HPT’s software products.
11
            C.      Some of the source code present on different versions of the Defendants’ software
12
                    products is extremely similar or identical to source code from HPT’s software
13
                    product.
14
            D.      Defendants’ software tools were able to handle HPT’s hardware, which would
15
                    require Defendants to use HPT’s communication protocols.
16
            E.      Having access to HPT’s source code could have provided Defendants with,
17
                    among other things, proven working strategies, a performance baseline,
18
                    suggestions on how to address problems, access to algorithm or vehicle
19
                    manufacturer data, etc., that could have save Defendants a significant amount of
20
                    research and development time and resources that would have been required to
21
                    achieve a product in its current form.
22
            Defendants’ misconduct in this regard further establishes liability as to all the various
23
     claims asserted – and, at the very least, raises factual questions which preclude partial summary
24

25   judgment as to Counts II, III and IV in this case.


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 3                       Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                               211 E. McLoughlin Boulevard, Suite 100
                                                                                                            PO Box 611
                                                                                            Vancouver, WA 98666-0611
                                                                                                         (360) 750-7547
             Case 3:17-cv-05760-BHS Document 188 Filed 09/03/19 Page 4 of 18



 1           Defendants’ motion is not well founded in law or fact and should be denied in its entirety.
 2                 LR 56.1 STATEMENT OF UNDISPUTED MATERIAL FACTS2
 3
             1.      At substantial expense, hard work and ingenuity over the course of many years
 4
     and thousands of man hours, HPT has developed complete, cost effective tuning and data
 5
     acquisition solutions for automobile enthusiasts and professional shops. (See Prociuk Decl.).
 6
             2.      Over the years, HPT has carefully safeguarded its proprietary products, source
 7
     code and confidential and proprietary information in order to protect its trade secrets,
 8
     specifications and software. (See Prociuk Decl.).
 9

10
             3.      HPT is a niche business, which provides complete, cost effective automotive

11   tuning and data acquisition solutions for enthusiasts and professional shops. (See Prociuk Decl.).

12           4.      HPT’s business includes but is not limited to computer hardware and software

13   designed for use in custom and/or pre-programmed engine and transmission tuning and

14   calibration applications for automobiles, trucks and other types of vehicles (including but not
15   limited to ATVs, snowmobiles and watercraft) (the “HP Tuners Business”). (See Prociuk Decl.).
16
             5.      HPT has expended significant time, money and resources to develop the HP
17
     Tuners Business, and HPT has created methods of business, strategies, programs and
18
     technologies which did not exist in the industry prior to HPT’s development of the HP Tuners
19
     Business. (See Prociuk Decl.).
20

21

22

23
     2
              As noted above, Defendants improperly failed to include a LR 56.1 Statement of Facts in
24   violation of the rule. The undisputed facts detailed herein by HPT wholly undermine Defendants’ motion
     for partial summary judgment and, instead, unequivocally demonstrate Defendants’ liability for the claims
25   asserted in Counts II, III and IV.


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 4                         Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                                 211 E. McLoughlin Boulevard, Suite 100
                                                                                                              PO Box 611
                                                                                              Vancouver, WA 98666-0611
                                                                                                           (360) 750-7547
             Case 3:17-cv-05760-BHS Document 188 Filed 09/03/19 Page 5 of 18



 1          6.     Over the years, HPT has invested a great deal of time and money in
 2   developing its proprietary products and source code, and in building and growing the
 3
     HP Tuners Business. (See Prociuk Decl.).
 4
            7.     HPT is constantly working to develop its products, source code and offerings, and
 5
     has devoted substantial time, money and resources to protect its confidential and proprietary
 6
     information, and to avoid efforts by third parties to pirate HPT’s products and offerings. (See
 7
     Prociuk Decl.).
 8
            8.     HPT’s confidential and proprietary software, source code, license key
 9

10
     generator and offerings have been developed and extensively refined by HPT at a

11   substantial cost and effort and constitute confidential information and valuable trade

12   secrets of HPT (collectively, the "Confidential Information"). (See Prociuk Decl.).

13          9.     HPT derives economic value from the fact that its Confidential Information

14   is not known outside of HPT’s business and is not available through any public records and
15   information sources. HPT’s Confidential Information cannot be independently developed by
16
     its competitors without great effort and expense. (See Prociuk Decl.).
17
            10.    Recognizing the economic value that it derives from its Confidential
18
     Information, as well as the potential value of this information to its competitors, HPT
19
     requires that its Confidential Information be kept strictly confidential by its employees and
20
     restricts access to this information. HPT has taken substantial steps and security measures to
21
     protect the confidentiality of its Confidential Information, including but not limited to the
22

23   following:

24                 a)     HPT protects access to its Confidential Information through computer

25                 passwords;


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 5                   Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                           211 E. McLoughlin Boulevard, Suite 100
                                                                                                        PO Box 611
                                                                                        Vancouver, WA 98666-0611
                                                                                                     (360) 750-7547
             Case 3:17-cv-05760-BHS Document 188 Filed 09/03/19 Page 6 of 18



 1                 b)      HPT protects to its Confidential Information through hard drive encryption
 2                 on all employee’s computers;
 3
                   c)      HPT protects access to its Confidential Information through sophisticated
 4
                   firewalls;
 5
                   d)      HPT protects distribution of Confidential Information through non-
 6
                   compete and non-disclosure agreements;
 7
                   e)      HPT limits the number of employees having access to its Confidential
 8
                   Information;
 9

10
                   f)      Employees      are     given     access      to        HPT’s           Confidential

11                 Information on a "need to know" basis;

12                 g)      HPT does not give access to its Confidential Information to non-

13                 employees;

14                 h)      HPT employees are forbidden from copying, transferring or otherwise
15                 duplicating any of HPT’s Confidential Information; and
16
                   i)      HPT requires each employee to return to HPT all Confidential Information
17
                   when the employee leaves HPT’s employ.
18
            (See Prociuk Decl.).
19
            11.    Furthermore, HPT undertook reasonable measures to maintain the secrecy of its
20
     proprietary products, source code, software and offerings, including but not limited to entering
21
     into licensing agreements with protective clauses and installing security measures to prevent
22

23   others from obtaining access and pirating HPT’s confidential and proprietary products, source

24   code, software and offerings. (See Prociuk Decl.).

25


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 6                    Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                            211 E. McLoughlin Boulevard, Suite 100
                                                                                                         PO Box 611
                                                                                         Vancouver, WA 98666-0611
                                                                                                      (360) 750-7547
             Case 3:17-cv-05760-BHS Document 188 Filed 09/03/19 Page 7 of 18



 1           12.     HPT owned and possessed confidential and proprietary documents and data
 2   containing trade secrets, including but not limited to source code, the HPT proprietary key
 3
     generator and MPVI communication protocol documents. (See Prociuk Decl.).
 4
             13.     HPT’s confidential and proprietary source code, proprietary key generator and
 5
     MPVI communication protocol documents constitute information which has never been
 6
     accessible to the public and HPT takes significant measures to protect this secrecy of this
 7
     information. (See Prociuk Decl.).
 8
             14.     Without authorization by HPT, Ken Cannata, a former owner of HPT, provided
 9

10
     Defendants with copies of and access to confidential and proprietary information of HPT,

11   including but not limited to its confidential and proprietary source code, HPT’s proprietary key

12   generator and MPVI communication protocol documents. (See Prociuk Decl.).

13           15.     Cannata provided Kevin Sykes-Bonnett with HPT’s source code files, proprietary

14   key generator and MPVI communication protocol documents. (See Deposition of Kevin Sykes-
15   Bonnett dated May 16, 20193 (“Sykes Deposition 5-16-19”), pp. 346-48, 356-57, which is
16
     attached as Exhibit 1 to the Bleiman Decl.).
17
             16.     Sykes-Bonnett admitted to using HPT’s source code in connection with the
18
     development of Defendants’ software. (Sykes Deposition 5-16-19, pp. 385-87).
19
             17.     Moreover, in connection with the development of the Defendants’ software,
20
     Sykes-Bonnett disseminated HPT’s source code to a third party named Christopher Breton-Jean
21
     via Facebook messenger. (Sykes Deposition 5-16-19, pp. 409-10).
22

23
     3
            After Defendants’ deceptive conduct and misstatements were exposed in this case, Sykes-Bonnett
24   appeared for a second deposition in this matter to correct and clarify his testimony in this matter, and
     during which he admitted to the misconduct alleged by HPT in the First Amended Complaint. Sykes-
25   Bonnett’s initial deposition has been filed of record in this cause under seal at Dkt. 147, Exhibit A.


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 7                         Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                                 211 E. McLoughlin Boulevard, Suite 100
                                                                                                              PO Box 611
                                                                                              Vancouver, WA 98666-0611
                                                                                                           (360) 750-7547
             Case 3:17-cv-05760-BHS Document 188 Filed 09/03/19 Page 8 of 18



 1          18.     Sykes-Bonnett admitted to disassembling HPT’s software and stealing HPT’s
 2   parameters names for inclusion in Defendants’ software. (Sykes Deposition 5-16-19, p. 456).
 3
            19.     In addition, Sykes-Bonnett admitted that he possessed a USB drive containing
 4
     HPT’s proprietary and confidential information. (Sykes Deposition 5-16-19, pp. 351-59; Dkt.
 5
     67).
 6
            20.     Furthermore, Sykes-Bonnett possessed HPT’s proprietary key generator tool for
 7
     use with HPT’s interfaces and, in fact, generated HPT application keys for third parties for
 8
     profit.4 (Sykes Deposition 5-16-19, pp. 391-94; see also Dkt. 67).
 9

10
            21.     Dr. Ernesto Staroswiecki, Ph. D., P.E. analyzed various discovery information

11   and Defendants’ source code in connection with this matter. Dr. Staroswiecki prepared a report

12   in connection with this matter. (See Expert Report of Dr. Ernesto Staroswiecki, Ph.D., P.E.,

13   (“Expert Report”), which is attached as Exhibit 2 to the Bleiman Decl.).

14          22.     In connection with the Expert Report, Dr. Staroswiecki’s opinions included but
15   were not limited to the following:
16
            A.      Some of HPT’s intellectual property is present in Defendants’ source code.
17
            B.      Defendants provided application keys to third parties and shared source code with
18
                    third parties that is identical to that present in HPT’s software products.
19
            C.      Some of the source code present on different versions of the Defendants’ software
20
                    products is extremely similar or identical to source code from HPT’s software
21
                    product.
22
            D.      Defendants’ software tools were able to handle HPT’s hardware, which would
23
                    require Defendants to use HPT’s communication protocols.
24

25


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 8                       Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                               211 E. McLoughlin Boulevard, Suite 100
                                                                                                            PO Box 611
                                                                                            Vancouver, WA 98666-0611
                                                                                                         (360) 750-7547
              Case 3:17-cv-05760-BHS Document 188 Filed 09/03/19 Page 9 of 18



 1            E.      Having access to HPT’s source code could have provided Defendants with,
 2                    among other things, proven working strategies, a performance baseline,
 3                    suggestions on how to address problems, access to algorithm or vehicle
 4                    manufacturer data, etc., that could have save Defendants a significant amount of
 5                    research and development time and resources that would have been required to
 6                    achieve a product in its current form.5
 7            F.      As detailed in the Expert Report, Defendants’ actions hampered Dr.
 8                    Staroswiecki’s work. For example, an additional section of Defendants’ source
 9                    code referred to as “server” code was never identified prior to the inspection.
10                    During Dr. Staroswiecki’s inspection he discovered references to a remote server
11                    in the source code, which was finally produced upon his request during the second
12                    half of the second day of the three-day inspection.6
13            23.     Defendants did not take Dr. Staroswiecki’s deposition in this case. Nor did
14   Defendants disclose an expert to rebut, refute or respond to any of Dr. Staroswiecki’s opinions
15
     and conclusions in this case.
16
              24.     Defendants’ characterizations of Dr. Staroswiecki’s opinions, findings and
17
     conclusions are baseless and without merit. (See Declaration of Dr. Ernesto Staroswiecki, Ph.D.,
18
     P.E., which is attached as Exhibit 3 to the Bleiman Decl.).
19

20
     4
            See prior Declarations submitted by Kevin Sykes-Bonnett (Dkt. 67) and Ken Cannata
21   (Dkt. 68) wherein both admit to Defendants’ possession of a key generation tool for use with
     HPT’s interface and use of that key generator to issue application keys.
     5
22            One specific example of this is referenced in paragraph 16 of this Statement of Undisputed Facts
     above.
23   6
              Much of the actual “work” takes place in the online services source code (e.g. server code). (See
     Prociuk Decl.). Work is maintained in online services to protect it from distribution. (See Prociuk Decl.).
24   That work is secured because it is what is of value. (See Prociuk Decl.). The server code is where
     Defendants likely have most of HPT’s copied IP. (See Prociuk Decl.). Dr. Staroswiecki was not given
25   access to the server code until after halfway through his inspection, which impacted the breadth and depth
     of his inspection. (See Expert Report).

     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 9                           Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                                   211 E. McLoughlin Boulevard, Suite 100
                                                                                                                PO Box 611
                                                                                                Vancouver, WA 98666-0611
                                                                                                             (360) 750-7547
            Case 3:17-cv-05760-BHS Document 188 Filed 09/03/19 Page 10 of 18



 1                                             ARGUMENT
 2       THE MOTION FOR PARTIAL SUMMARY JUDGMENT SHOULD BE DENIED.
 3
            A. SUMMARY JUDGMENT STANDARD.
 4
            Partial summary judgment in Defendant’s favor is wholly inappropriate in this case,
 5
     where both the facts and the law support HPT’s claims. Summary judgment is only available
 6
     where, viewing the evidence in the light most favorable to the nonmoving party, “there are no
 7
     genuine issues of material fact.” Fed. R. Civ. P. 56(a).
 8
            Summary judgment is proper only if the pleadings, the discovery and disclosure materials
 9

10
     on file, and any affidavits show that there is no genuine issue as to any material fact and that the

11   movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). A genuine dispute over a

12   material fact exists if there is sufficient evidence supporting the claimed factual dispute,

13   requiring a judge or jury to resolve the differing versions of the truth. Standard Insurance

14   Company v. Deaver, 2012 U.S. Dist. LEXIS 119073, ¶3-5 (W.D. Wash 2012) citing Anderson v.
15   Liberty Lobby, Inc., 477 U.S. 242, 253, 106 S. Ct. 2505 (U.S. 1986); T.W. Electrical Service, Inc.
16
     v. Pacific Electrical Contractors Association, 809 F.2d 626, 630 (9th Cir. 1987).
17
            Facts are considered material if they "might affect the outcome of the suit under the
18
     governing law," so material facts are more than irrelevant or unnecessary under the substantive
19
     law. Certain Underwriters at Lloyd’s v. Mills Brothers International, 2019 U.S. Dist. LEXIS
20
     129598, ¶7 (W.D. Wash 2019) citing Anderson, 477 U.S. at 248. A factual dispute is "genuine"
21
     if the evidence could lead a reasonable jury to return a verdict for the nonmovant. However, a
22

23   nonmovant need not produce evidence that would be admissible at trial to avoid summary

24   judgment. Certain Underwriters, 2019 U.S. Dist. LEXIS 129598, at ¶8 citing Celotex, 477 U.S.

25   at 324. A nonmovant’s submission of “competing evidence that relates to” a central issue in the


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 10                     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                              211 E. McLoughlin Boulevard, Suite 100
                                                                                                           PO Box 611
                                                                                           Vancouver, WA 98666-0611
                                                                                                        (360) 750-7547
            Case 3:17-cv-05760-BHS Document 188 Filed 09/03/19 Page 11 of 18



 1   case is demonstrative of a genuine dispute of material fact. See Certain Underwriters, 2019 U.S.
 2   Dist. LEXIS 129598, at ¶12. The Court must view the facts and reasonable inferences to be
 3
     drawn therefrom in the light most favorable to the nonmovant. Anderson, 477 U.S. at 255.
 4
            Defendants argue that summary judgment in their favor is somehow appropriate here
 5
     because HPT has failed to produce sufficient evidence to prove its claims. Nothing could be
 6
     further from the truth and Defendants’ contentions are frivolous based on the record in this case.
 7
     Defendants completely mischaracterize the significance and substance of the evidence HPT has
 8
     obtained through the discovery process.      HPT has obtained voluminous amounts of evidence
 9

10
     directly supporting its claims (and which, at least, constitute competing evidence that relates to

11   the central issues in the case demonstrative of genuine disputes of material fact). (See Statement

12   of Undisputed Facts above which are incorporated herein by this reference; see Sykes-Bonnett 5-

13   16-19 Deposition, generally).

14          However, whether Plaintiff has obtained sufficient evidence to prove its claims is not
15   determinative in a summary judgment analysis. Rather, the question is whether there are genuine
16
     disputes regarding the material facts of each claim. See, e.g., Henry v. Gill Indus., Inc., 983 F.2d
17
     943, 950 (9th Cir.1993) (“Summary judgment may be resisted and must be denied on no other
18
     grounds than that the movant has failed to meet its burden of demonstrating the absence of
19
     triable issues.”). Furthermore, “in the endeavor to establish the existence of a factual dispute, the
20
     opposing party need not establish a material issue of fact conclusively in its favor. It is sufficient
21
     that ‘the claimed factual dispute be shown to require a jury or judge to resolve the parties’
22

23   differing versions of the truth at trial.’” Boland, Inc. v. Rolf C. Hagen (USA) Corp., 685 F. Supp.

24   1094, 1100 (E.D. Ca. 2010), quoting First Nat’l Bank, 391 U.S. 253, 289-90 (1968); see also

25   T.W. Electrical Service, Inc. v. Pacific Electrical Contractors Association, 809 F. 2d 626, 631


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 11                      Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                               211 E. McLoughlin Boulevard, Suite 100
                                                                                                            PO Box 611
                                                                                            Vancouver, WA 98666-0611
                                                                                                         (360) 750-7547
            Case 3:17-cv-05760-BHS Document 188 Filed 09/03/19 Page 12 of 18



 1   (9th Cir. 1987) (“If the nonmoving party produces direct evidence of a material fact, the court
 2   may not assess the credibility of this evidence nor weigh against it any conflicting evidence
 3
     presented by the moving party. The nonmoving party’s evidence must be taken as true.”)
 4
            Defendants’ reference to Soremekun v. Thrifty Payless, Inc., 509 F. 3d 978 (9th Cir. 2007)
 5
     for the proposition that summary judgment may be granted where “the nonmoving party lacks
 6
     evidence to support its case” is completely distinguishable. In that case, the available evidence
 7
     negated essential elements of each claim.      Here, the Defendants do not even mention the
 8
     underlying elements of Plaintiff’s claims or the particularly claims even being challenged, let
 9

10
     alone present any evidence negating any element of any claim.               Effectively, Defendants

11   seemingly look for the court to grant partial summary judgment based exclusively on

12   Defendants’ self-serving, baseless and unsubstantiated statements and vague, supported

13   mischaracterizations. Defendants’ motion for partial summary judgment should be denied.

14          B. HPT’S        SOURCE         CODE,        KEY       GENERATOR                  AND           MPVI
15              COMMUNICATION PROTOCOL DOCUMENTS CONSTITUTE “TRADE
16
                SECRET” INFORMATION OF HPT, WHICH TRADE SECRETS HAVE
17
                BEEN MISAPPROPRIATED BY DEFENDANTS.
18
            Under the Defend Trade Secrets Act, a “trade secret’ is information that (1) derives
19
     independent economic value, actual or potential, from not being generally known to, or readily
20
     ascertainable by other people who can obtain economic value from its disclosure or use and (2) is
21
     subject to reasonable efforts to maintain its secrecy. (See 18 U.S.C. § 1839(3)).
22

23          Similarly, under the Washington Uniform Trade Secrets Act, a “trade secret” is defined

24   as “information, including a formula, pattern, compilation, program, device, method, technique,

25   or process that: (a) Derives independent economic value, actual or potential, from not being


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 12                    Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                             211 E. McLoughlin Boulevard, Suite 100
                                                                                                          PO Box 611
                                                                                          Vancouver, WA 98666-0611
                                                                                                       (360) 750-7547
            Case 3:17-cv-05760-BHS Document 188 Filed 09/03/19 Page 13 of 18



 1   generally known to, and not being readily ascertainable by proper means by, other persons who
 2   can obtain economic value from its disclosure or use; and (b) Is the subject of efforts that are
 3
     reasonable under the circumstances to maintain its secrecy.” Wash. Rev. Code § 19.108.010(4).
 4
            Likewise, the Illinois Trade Secrets Act defines a trade secret as: “A "trade secret" is
 5
     defined as: “information, including but not limited to technical or non-technical data, a formula,
 6
     pattern, compilation, program, device, method, technique, drawing, process, financial data, or list
 7
     of actual or potential customers or suppliers, that: (1) is sufficiently secret to derive economic
 8
     value, actual or potential, from not being generally known to other persons who can obtain
 9

10
     economic value from its disclosure or use; and (2) is the subject of efforts that are reasonable

11   under the circumstances to maintain its secrecy or confidentiality.” 765 ILCS 1065/2(d).

12          From the outset, it is critical to point out that Defendants’ motion wholly ignores

13   controlling precedent of this Court which expressly provides that the determination of whether

14   specific information is a trade secret is a factual question, not a question of law, and is
15   therefore not properly determined at the summary judgment stage. Veritas Operating Corp. v.
16
     Microsoft Corp. v. Veritas Operating Corp., Case No. C06-0703-JCC, 2008 U.S. Dist. LEXIS
17
     8166, at *11 (W.D. Wash. Feb. 4, 2008)(emphasis added). Defendants’ motion fails for this
18
     reason alone.
19
            Here, Defendants erroneously contend that Plaintiff has not sufficiently identified the
20
     trade secrets which Defendants have misappropriated. Nevertheless, contrary to Defendants’
21
     contentions, HPT has specifically identified numerous trade secrets which Defendants have
22

23   unlawfully used, misappropriated, distributed and relied upon in connection with the

24   development of Defendants’ software products. HPT’s source code, key generator and MPVI

25   communication protocol documents constitute information which derives independent economic


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 13                    Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                             211 E. McLoughlin Boulevard, Suite 100
                                                                                                          PO Box 611
                                                                                          Vancouver, WA 98666-0611
                                                                                                       (360) 750-7547
               Case 3:17-cv-05760-BHS Document 188 Filed 09/03/19 Page 14 of 18



 1   value from not being generally known to, or readily ascertainable by other people and is
 2   information which HPT takes considerable measures to protect. (See Statement of Undisputed
 3
     Material Facts set forth herein).        Defendants have admitted to using, possessing and
 4
     disseminating HPT’s source code, key generator and MPVI communication protocol documents
 5
     which gives rise to liability for the claims asserted in Counts II, III and IV. (See Statement of
 6
     Undisputed Material Facts set forth herein).
 7
               In fact, in the Motion for Summary Judgment filed by Defendant John Martinson (Dkt.
 8
     183), Martinson asserts that “Mr. Sykes-Bonnett, himself, has confirmed at deposition that the
 9

10
     admittedly improper use and distribution of unauthorized HP Tuners’ credits, and other misuse

11   of HP Tuners’ property was in no way conducted with either the knowledge of, or participation

12   by, Mr. Martinson.”7 (Dkt. 183, at p. 4). Consequently, Defendants are affirmatively admitting

13   that Sykes-Bonnett engaged in misconduct in connection with HPT’s intellectual property in one

14   pleading but, yet, are inexplicably seeking partial summary judgment in another pleading.
15   Defendants’ motion for partial summary judgment has no merit whatsoever and should be
16
     denied.
17
               Defendants’ motion also ignores factually similar and controlling precedent from this
18
     District. In making a determination on summary judgment regarding claims alleged under the
19
     Washington Trade Secrets Act, the Western District of Washington has refused to grant
20
     summary judgment in defendant’s favor where, as here, the plaintiff alleged defendant
21
     misappropriated trade secrets contained in source code plaintiff had allegedly developed. See
22

23
     7
               As demonstrated in HPT’s Response in Opposition to Martinson’s Motion for Summary
24   Judgment, Martinson was actively involved, knowledgeable and participated in the misconduct giving rise
     to liability for the claims asserted and Martinson’s Motion for Summary Judgment is not well founded in
25   law or fact and should also be denied.


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 14                       Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                                211 E. McLoughlin Boulevard, Suite 100
                                                                                                             PO Box 611
                                                                                             Vancouver, WA 98666-0611
                                                                                                          (360) 750-7547
               Case 3:17-cv-05760-BHS Document 188 Filed 09/03/19 Page 15 of 18



 1   Veritas, 2008 U.S. Dist. LEXIS 8166, at *10 citing Ed Nowogroski Ins., Inc. v. Rucker, 971 P.2d
 2   936, 941 (Wash. 1999).
 3
               Similarly, the Western District also refused to grant summary judgment in Ultimate
 4
     Timing, LLC v. Simms, where the allegedly misappropriated trade secrets included software code.
 5
     715 F. Supp. 2d 1195, 1206 (W.D. Wash. 2010). In both Veritas and Ultimate Timing, there was
 6
     no dispute that software code could potentially constitute a trade secret; rather, the disputes
 7
     centered on whether the code at issue was generally known or ascertainable.
 8
               Defendants’ motion for partial summary is replete with factual misstatements,
 9

10
     misrepresentations and inaccuracies.     For example, Section B of the Argument section of

11   Defendants’ Motion for Partial Summary Judgment asserts a series of blatantly meritless

12   contentions concerning Dr. Staroswiecki’s opinions and findings. As detailed in the Expert

13   Report, Dr. Staroswiecki’s specifically concluded that some of the source code present on

14   different versions of the Defendants’ software products is extremely similar or identical to source
15   code from HPT’s software product. (See Expert Report attached as Exhibit 2 to the Bleiman
16
     Decl.).     Consequently, Defendants’ claim that Dr. Staroswiecki failed to find copying or other
17
     misappropriation of HPT’s trade secret information is without merit and should be rejected.
18
     Moreover, Defendants did not disclose an expert to rebut, refute or respond to any of Dr.
19
     Staroswiecki’s opinions and conclusions in this case.
20
               Dr. Staroswiecki also concluded that Defendants provided application keys to third
21
     parties, that Defendants shared source code with third parties that is identical to that present in
22

23   HPT’s software products and that Defendants’ software tools were able to handle HPT’s

24   hardware, which would require Defendants’ to use HPT’s communication protocols. All of these

25


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 15                    Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                             211 E. McLoughlin Boulevard, Suite 100
                                                                                                          PO Box 611
                                                                                          Vancouver, WA 98666-0611
                                                                                                       (360) 750-7547
             Case 3:17-cv-05760-BHS Document 188 Filed 09/03/19 Page 16 of 18



 1   opinions give rise to liability under Counts II, III and IV and, at least, present genuinely disputed
 2   issues as to material facts and thus preclude summary judgment.
 3
             In addition to misstating Dr. Staroswiecki’s opinions, Defendants’ motion also falsely
 4
     contends that “[t]he fact is that Syked Tuning made absolutely no use of the HP Tuners’ software
 5
     in developing its own software.”8 This assertion is wholly undermined and refuted by Sykes-
 6
     Bonnett’s own deposition testimony wherein he admitted to using HPT’s source code in
 7
     connection with the development of Defendants’ software. (See Sykes Deposition 5-16-19, pp.
 8
     385-87). Likewise, Sykes-Bonnett admitted to sharing HPT’s source code with third parties in
 9

10
     connection with the development of Defendants’ software. (Sykes Deposition 5-16-19, pp. 409-

11   10). Simply put, Defendants’ arguments in this regard are frivolous and manufactured, are

12   refuted by Defendants’ evidentiary admissions in this matter and establish liability or, at least,

13   create material factual questions which undermine Defendants’ motion for partial summary

14   judgment.
15                                              CONCLUSION
16
             Defendants’ Motion for Partial Summary Judgment does not comply with LR 56.1, is
17
     legally baseless and factually unfounded.         For these reasons, partial summary judgment in
18
     Defendants’ favor would be wholly inappropriate and Defendants’ motion should be denied in its
19
     entirety.
20

21

22

23
     8
              In the motion, Defendants make the totally unfounded claim that if there are similarities between
24   HPT’s source code and Defendants’ source code, it is because HPT copied source code from third party
     sources or from Defendants. There is absolutely no evidentiary support for this vague, fabricated claim
25   and it should be ignored.


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 16                         Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                                  211 E. McLoughlin Boulevard, Suite 100
                                                                                                               PO Box 611
                                                                                               Vancouver, WA 98666-0611
                                                                                                            (360) 750-7547
            Case 3:17-cv-05760-BHS Document 188 Filed 09/03/19 Page 17 of 18



 1          WHEREFORE, HP TUNERS, LLC, respectfully prays for an order denying Defendants’
 2   Motion for Partial Summary Judgment (Dkt. 182) in its entirety, and for such other and further
 3   relief as this Court deems necessary and appropriate.
 4          Dated this 3rd day of September, 2019
 5                                                   Respectfully submitted,

 6

 7                                                   s/ Andrew P. Bleiman
                                                     Attorneys for HP Tuners, LLC
 8   Stephen G. Leatham, WSBA #15572
     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
 9
     PO Box 611
10
     211 E. McLoughlin Boulevard
     Vancouver, WA 98666-0611
11   Telephone: (360) 750-7547
     Fax: (360) 750-7548
12   E-mail: sgl@hpl-law.com

13   Andrew P. Bleiman (admitted pro hac vice)
     Marks & Klein
14   1363 Shermer Road, Suite 318
     Northbrook, Illinois 60062
15
     (312) 206-5162
     andrew@marksklein.com
16

17

18

19

20

21

22

23

24

25


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 17                  Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                           211 E. McLoughlin Boulevard, Suite 100
                                                                                                        PO Box 611
                                                                                        Vancouver, WA 98666-0611
                                                                                                     (360) 750-7547
            Case 3:17-cv-05760-BHS Document 188 Filed 09/03/19 Page 18 of 18



 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on September 3, 2019, I caused the foregoing to be electronically
 3   with the Clerk of Court using the CM/ECF system which will electronically send Notice to all
 4
     Counsel of Record.
 5

 6                                                       MARKS & KLEIN

 7                                                       s/ Andrew P. Bleiman
                                                         Andrew P. Bleiman (admitted pro hac vice)
 8                                                       1363 Shermer Road, Suite 318
                                                         Northbrook, Illinois 60062
 9                                                       Telephone: (312) 206-5162
                                                         E-mail: andrew@marksklein.com
10

11
                                                         Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 18                   Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                            211 E. McLoughlin Boulevard, Suite 100
                                                                                                         PO Box 611
                                                                                         Vancouver, WA 98666-0611
                                                                                                      (360) 750-7547
